AMENDED MEMORANDUM **
1. The district court did not err in denying defendants’ motion to dismiss for violation of the Speedy Trial Act, 18 U.S.C. § 3161(b). See United States v. Gastelum-Almeida, 298 F.3d 1167, 1173 (9th Cir.2002) (citing United States v. Heldt, 745 F.2d 1275, 1279-80 (9th Cir.1984)).
2. The district court’s response to the jury’s questions was not an abuse of discretion. See United States v. Romero-Avila, 210 F.3d 1017, 1024 (9th Cir.2000).
3. Nor did the district court err in denying defendant Rivera an entrapment instruction. See United States v. Becerra, 992 F.2d 960, 963 (9th Cir.1993). Rivera did not present even “slight evidence ... that [he] was initially unwilling to commit the crime, or that Government involvement planted the criminal design in [his] mind.” See United States v. Fleishman, 684 F.2d 1329, 1342 (9th Cir.1982).
4. The defendants’ request to file a supplemental brief addressing the effect of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), on their sentences is denied. Consistent with United States v. Ameline, 409 F.3d 1073, 2005 WL 1291977, at *11 (9th Cir.2005) (en banc), we “remand to the district court ... for the [limited] purpose of ascertaining whether the sentence^] imposed would have been materially different had the district court known that the sentencing guidelines were advisory.” Id. at 1074.
AFFIRMED IN PART; REMANDED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.